DETAILED ACTION

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a display device comprising a substrate, a plurality of organic light emitting diodes on the substrate, an encapsulating member covering the diodes, and a window on the encapsulating member.  The light emitting diodes comprises an organic emitting layer between first and second electrodes.  The window comprises a base member and a coating layer disposed on an outer surface of the base layer such that the base member is between the coating layer and the encapsulating member.  The coating layer comprises core particles, each of which have a plurality of polymer ligands grafted onto its surface.  The window is disposed at an outermost side of the display device and the coating layer forms the outermost surface of the window.  The polymer ligands either form bonds to the base member or have at least one reactive group at a terminal end.
	Kambe et al. represent the closest prior art.  However, in view of the amendments to the claims filed 23 December 2021, the examiner agrees with the applicant that Kambe et al. cannot be said to teach or fairly suggest a display device as claimed wherein the outermost surface of a window disposed on an outermost surface of the device includes a coating layer comprising core particles with a plurality of polymer ligands grafted onto their surfaces (see page 9 of the response filed 23 December 2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787